Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary abstract, claim, and specification amendments filed 06/17/2019 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar (US-20160167455) in view of Majumdar (EP2335913), using the attached original document. In the interest of clarity, Majumdar (EP2335913) will further be referred to as Majumdar EP.
Regarding claim 1, Majumdar teaches:
Assembly of a pneumatic tire and of a wheel, the pneumatic tire being mounted to the wheel, 
wherein the pneumatic tire comprises first and second self-sealing products housed in the internal volume of the pneumatic tire ([0005]), 
the first self-sealing product ([0038]; Fig. 2, #102), forming a layer against a predetermined part of the internal surface of the pneumatic tire, the relative position of this predetermined part in the pneumatic tire not substantially varying under the effect of gravity, which is implied by the high viscosity of the sealant layer ([0018] and [0038]), 
the second self-sealing product, referred to as liquid self-sealing product, being in a liquid form, the relative position of the second self-sealing product varying under the effect of gravity in the internal volume of the pneumatic tire in order to make it possible to act simultaneously with the first self-sealing product ([0018] and [0038]; Figs. 2 and 6, #101).

Majumdar does not teach:
the first self-sealing product is referred to as solid self-sealing product

However, Majumdar EP, in a similar field of endeavor, a tire with a self-sealing layer, teaches:
the first self-sealing product is referred to as solid self-sealing product ([0005] and [0020] – [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first self-sealing product of Majumdar to incorporate the teachings of Majumdar EP and have it explicitly be a solid 

Regarding claim 2, Majumdar in view of Majumdar EP teaches the limitations of claim 1, which claim 2 depends on. Majumdar further teaches:
The assembly of a pneumatic tire and of a wheel according to claim 1, wherein the liquid self-sealing product has an equivalent thickness (e) of between 0.3 and 2.5 mm ([0020] and [0051] – [0052]; Table 3), this equivalent thickness being defined by the relationship                                 
                                    e
                                     
                                    =
                                    
                                        
                                            w
                                        
                                        
                                            W
                                            D
                                            γ
                                        
                                    
                                
                            , in which: 
w is the weight of liquid self-sealing product, 
W is the width of the tread of the pneumatic tire, 
D is the internal development of the pneumatic tire, and 
                                
                                    γ
                                
                             is the density of the liquid self-sealing product. The formula for the thickness does not provide patentability without a showing of criticality, as the art reads on the required thickness for the claim.

Regarding claim 3, Majumdar in view of Majumdar EP teaches the limitations of claim 2, which claim 3 depends on. Majumdar further teaches:
wherein the equivalent thickness of the liquid self-sealing product is between 0.4 and 1.5 mm ([0020]).

Regarding claim 4, Majumdar in view of Majumdar EP teaches the limitations of claim 1, which claim 4 depends on. Majumdar further teaches:
wherein the dynamic viscosity of the liquid self-sealing product is less than 1000 Pa.s within a temperature range of between -15⁰C and 60⁰C. While the exact dynamic viscosity is not mentioned, the art mentions using a low and a high viscosity layer and the advantages of doing so, therefore if the viscosity of this invention isn’t within the claimed range, it is close enough to be obvious to one of ordinary skill in the art.

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Regarding claim 5, Majumdar in view of Majumdar EP teaches the limitations of claim 4, which claim 5 depends on. Majumdar further teaches:
wherein the dynamic viscosity of the liquid self-sealing product is greater than 0.01 Pa.s. While the exact dynamic viscosity is not mentioned, the art mentions using a low and a high viscosity layer and the advantages of doing so, therefore if the viscosity of this invention isn’t within the claimed range, it is close enough to be obvious to one of ordinary skill in the art.

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Regarding claim 6, Majumdar in view of Majumdar EP teaches the limitations of claim 1, which claim 6 depends on. Majumdar further teaches:
wherein the layer of solid self-sealing product has a thickness of less than 4 mm ([0031]).

Regarding claim 7, Majumdar in view of Majumdar EP teaches the limitations of claim 1, which claim 7 depends on. Majumdar further teaches:
wherein the internal surface of the pneumatic tire comprises an airtight layer ([0044]; Fig. 2, #108).

Regarding claim 8, Majumdar in view of Majumdar EP teaches the limitations of claim 1, which claim 8 depends on. Majumdar further teaches:
wherein the predetermined part covered with the solid self-sealing product is a part facing the crown of the pneumatic tire (Fig. 2).

Regarding claim 9, Majumdar in view of Majumdar EP teaches the limitations of claim 1, which claim 9 depends on. Majumdar further teaches:
wherein the liquid self-sealing product comprises filling-in agents dispersed in a liquid solvent ([0003] and [0027]).

Regarding claim 14, Majumdar in view of Majumdar EP teaches the limitations of claim 1, which claim 14 depends on. Majumdar EP further teaches:
wherein the solid self-sealing product comprises a predominant elastomer chosen from: 
- an unsaturated diene elastomer, 
- a butyl-based elastomer, 
- a thermoplastic elastomer, and 
- a polyurethane ([0016]).

Regarding claim 17, Majumdar in view of Majumdar EP teaches the limitations of claim 14, which claim 17 depends on. Majumdar further teaches:
wherein, the major elastomer being a butyl-based elastomer, the major elastomer is a butyl rubber of high molecular weight, and the solid self-sealing product additionally comprises a butyl elastomer of low molecular weight ([0019] and [0023]).

Regarding claim 19, Majumdar in view of Majumdar EP teaches the limitations of claim 14, which claim 19 depends on. Majumdar further teaches:
wherein, the major elastomer being a thermoplastic elastomer, the solid self-sealing product additionally comprises an extending oil at a content of at least 100 phr. Extending oil is not defined by the specifications or claim of the application, thus it will be taken to mean any oil included ([0027]), and the amount is obvious to one of ordinary skill in the art to be overlapping and not give patentability to the invention in the absence of a description of extending oil and a showing of criticality or unexpected results.

Claims 10-13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar (US-20160167455) in view of Majumdar (EP2335913), as applied to claim 1 above, and further in view of Ichikawa (US-20100331448), using the attached original document. In the interest of clarity, Majumdar (EP2335913) will further be referred to as Majumdar EP.
Regarding claim 10, Majumdar in view of Majumdar EP teaches the limitations of claim 8, which claim 10 depends on, but does not teach the liquid self-sealing product comprising a latex of natural rubber, however, Ichikawa, in a similar field of endeavor, a tire with puncture resistant sealant, teaches:
wherein the liquid self-sealing product comprises a latex of natural rubber in an aqueous base ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid self-sealing product of Majumdar in view of Majumdar EP to incorporate the teachings of Ichikawa and have it include latex of a natural rubber. The purpose, as stated by Ichikawa, being that to 

Regarding claim 11, Majumdar in view of Majumdar EP teaches the limitations of claim 1, which claim 11 depends on, but does not teach the liquid self-sealing product comprising an antifreeze, however, Ichikawa, in a similar field of endeavor, a tire with puncture resistant sealant, teaches:
wherein the liquid self-sealing product comprises an antifreeze ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid self-sealing product of Majumdar in view of Majumdar EP to incorporate the teachings of Ichikawa and have it include antifreeze. The purpose, as stated by Ichikawa, being that to achieve excellent initial sealing performance and excellent seal retention performance as well ([0018], lines 9-10).

Regarding claim 12, Majumdar in view of Majumdar EP and Ichikawa teaches the limitations of claim 11, which claim 12 depends on. Ichikawa further teaches:
wherein the antifreeze is based on glycol ([0018]).

Regarding claim 13, Majumdar in view of Majumdar EP teaches the limitations of claim 1, which claim 13 depends on, but does not teach the liquid self-sealing product comprising small particles of a particular diameter, however, Ichikawa, in a similar field of endeavor, a tire with puncture resistant sealant, teaches:
wherein the liquid self-sealing product comprises particles with a diameter of between 10 and 800 µm ([0024], [0027], and [0041]). While the exact diameter of the particles are not mentioned, the art mentions including fine particles in the material for the liquid self-sealing product and the advantages of doing so, therefore if the exact diameter of the particles in this invention isn’t within the claimed range, it is close enough to be obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid self-sealing product of Majumdar in view of Majumdar EP to incorporate the teachings of Ichikawa and have it include fine particles of a particular diameter. The purpose, as stated by Ichikawa, being that the thermal stability of the puncture sealant is improved ([0041]; lines 19-20).

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Regarding claim 22, Majumdar in view of Majumdar EP teaches the limitations of claim 1, the rejection of which is used in this rejection. Claim 22 is rejected using the rejection of claim 1 further in view of Ichikawa, in a similar field of endeavor, a tire with puncture resistant sealant, which teaches:
Process for the manufacture of an assembly of a pneumatic tire and of a wheel, wherein the assembly is according to claim 1 (See the rejection for claim 1 above), and wherein the liquid self-sealing product is introduced into the pneumatic tire  after it has been mounted to the wheel via a valve for inflation of the pneumatic tire and before the inflation of the pneumatic tire ([0001] – [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of acquiring the assembly according to claim 1 of Majumdar in view of Majumdar EP to incorporate the teachings of Ichikawa and have a step of introducing the liquid self-sealing product after the tire has been mounted. The purpose, as stated by Ichikawa, being this is the process of temporarily repairing a flat tire ([0002], lines 1-2).

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar (US-20160167455) in view of Majumdar (EP2335913), as applied to claim 14 above, and further in view of Kageyama (DE2725673), using the attached original documents and translation. In the interest of clarity, Majumdar (EP2335913) will further be referred to as Majumdar EP.
Regarding claim 15, Majumdar in view of Majumdar EP teaches the limitations of claim 14, which claim 15 depends on, but does not teach the major elastomer being an unsaturated diene elastomer, and the solid self-sealing product containing more specific components, however, Kageyama, in a similar field of endeavor, a tire with a puncture sealing layer, teaches:
wherein, the major elastomer being an unsaturated diene elastomer ([0028] – [0029]), the solid self-sealing product additionally comprises between 30 and 90 phr of a hydrocarbon resin ([0051]) and between 0 and 30 phr of a filler ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the major elastomer and solid self-sealing product of Majumdar in view of Majumdar EP to incorporate the teachings of Kageyama and have the major elastomer be a diene elastomer and the solid self-sealing product contain specific products. The purpose, as stated by Kageyama, being to provide a tire puncture sealing composition which does not suffer from the disadvantages of the known systems, the sealing composition being able to form a sealing layer with good sealing properties on the inner surface of a tire ([0025]).

Regarding claim 16, Majumdar in view of Majumdar EP and Kageyama teaches the limitations of claim 15, which claim 16 depends on. Majumdar further teaches:
wherein the solid self-sealing product additionally comprises a liquid plasticizer at a content of between 0 and 60 phr ([0027]; Table 14) or additionally comprises between 0.5 and 15 phr of thiuram polysulfide.

Regarding claim 18, Majumdar in view of Majumdar EP and Kageyama teaches the limitations of claim 16, which claim 18 depends on. Majumdar further teaches:
wherein the number-average molecular weight of the butyl rubber of high molecular weight is greater than 120 000 g/ml ([0023]), the art states that any commercially available butyl rubber can be used.

Claims 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar (US-20160167455) in view of Majumdar (EP2335913), as applied to claim 14 above, and further in view of Hallman (U.S. Patent No. 4287928), using the attached original document. In the interest of clarity, Majumdar (EP2335913) will further be referred to as Majumdar EP.
Regarding claim 20, Majumdar in view of Majumdar EP teaches the limitations of claim 1, which claim 20 depends on, but does not teach a specific Shore 00 hardness of the solid self-sealing product, however, Hallman, in a similar field of endeavor, a tire with a puncture sealing layer, teaches:
wherein the solid self-sealing product has a Shore 00 hardness of less than 10. Majumdar does not specifically state a hardness, but it is implied that it is low, Hallman described a low hardness which is not overlapping but would be close enough to be obvious to one of ordinary skill in the art (Col. 1, lines 54-60).

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 



Regarding claim 21, Majumdar in view of Majumdar EP teaches the limitations of claim 1, the rejection of which is used in this rejection. Claim 21 is rejected using the rejection of claim 1 further in view of Hallman, in a similar field of endeavor, a tire with a puncture sealing layer, which teaches:
Process for the manufacture of an assembly of a pneumatic tire and of a wheel, wherein the assembly is according to claim 1 (see the rejection for claim 1 above), and wherein the liquid self-sealing product is housed in the pneumatic tire before it is mounted to the wheel (Col. 14, line 64 – Col. 15, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of acquiring the assembly according to claim 1 of Majumdar in view of Majumdar EP to incorporate the teachings of Hallman and have a step of introducing the liquid self-sealing product before the tire has been mounted. The purpose, as stated by Hallman, being that a sealant can be applied and adhered to a vulcanized tire without the time-consuming and expensive process of first thoroughly cleaning the inside surface of the tire (Col. 15, lines 16-20).

Regarding claim 23, Majumdar in view of Majumdar EP teaches the limitations of claim 1, the rejection of which is used in this rejection. Claim 23 is rejected using the 
Process for deploying a self-sealing system in an assembly of a pneumatic tire and of a wheel, wherein the assembly is according to claim 1 (See claim 1 rejection above), and wherein the process comprises: 
- a pneumatic tire equipped with a layer comprising the solid self-sealing product is taken (See claim 1 rejection above); 
- the pneumatic tire is mounted to a wheel rim in order to obtain an assembly of a pneumatic tire and of a wheel defining an internal volume (Col. 15, lines 8-9); 
- the liquid self-sealing product is introduced into the internal volume (Col. 14, line 64 – Col. 15, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of acquiring the assembly according to claim 1 of Majumdar in view of Majumdar EP to incorporate the teachings of Hallman and have a step of introducing the liquid self-sealing product into the tire and mounting the tire. The purpose, as stated by Hallman, being that a sealant can be applied and adhered to a vulcanized tire without the time-consuming and expensive process of first thoroughly cleaning the inside surface of the tire (Col. 15, lines 16-20).

Regarding claim 24, Majumdar in view of Majumdar EP and Hallman teaches the limitations of claim 23, which claim 24 depends on. Hallman further teaches:
wherein the liquid self-sealing product is introduced into the internal volume of the pneumatic tire before the pneumatic tire is mounted to the wheel rim (Col. 14, line 64 – Col. 15, line 15).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar (US-20160167455) in view of Majumdar (EP2335913) and Hallman (U.S. Patent No. 4287928), as applied to claim 23 above, and further in view of Ichikawa (US-20100331448), using the attached original document. In the interest of clarity, Majumdar (EP2335913) will further be referred to as Majumdar EP.
Regarding claim 25, Majumdar in view of Majumdar EP and Hallman teaches the limitations of claim 23, which claim 25 depends on, but does not teach introducing the liquid self-sealing product into the tire after the tire has been mounted, however, Ichikawa, in a similar field of endeavor, a tire with puncture resistant sealant, teaches:
wherein, the assembly of a pneumatic tire and of a wheel being provided with an inflation valve, the liquid self- sealing product is introduced through the inflation valve after the pneumatic tire has been mounted to the wheel rim ([0001] – [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Majumdar in view of Majumdar EP and Hallman to incorporate the teachings of Ichikawa and mount the tire before introducing the liquid self-sealing product through a valve. The purpose, as stated by Ichikawa, being that this is the process for temporarily repairing a flat tire ([0002], lines 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748